Citation Nr: 1545128	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-27 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure or as secondary to the service-connected diabetes mellitus disability. 

2.  Entitlement to service connection for a right foot disorder, to include plantar fasciitis.

3.  Entitlement to service connection for arthritis of the right shoulder.

4.  Entitlement to service connection for a prostate disorder.

5.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.

6.  Whether new and material evidence has been received to reopen the claim for service connection for tinnitus.

7.  Entitlement to an increased rating in excess of 10 percent for type II diabetes mellitus. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the March 2008 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned at an October 2012 videoconference hearing.  A transcript has been associated with the file.

Evidence has been received subsequent to the most recent consideration of the claims by the RO.  In September 2015, the appellant's representative waived initial RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2015).

The issues of (1) service connection for a skin disorder, to include as due to herbicide exposure or as secondary to the service-connected diabetes mellitus disability; (2) service connection for a prostate disorder; (3) whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss; (4) whether new and material evidence has been received to reopen the claim for service connection for tinnitus; and (5) an increased rating in excess of 10 percent for type II diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed plantar fasciitis of the right foot, but not arthritis.

2.  The Veteran's right foot plantar fasciitis is not etiologically related to service.

3.  The Veteran has currently diagnosed right shoulder arthritis. 

4.  Symptoms of right shoulder arthritis were not chronic in service and have not been continuous since service separation.

5.  Right shoulder arthritis did not manifest in service or within one year of service separation. 

6.  The Veteran's right shoulder arthritis is not etiologically related to service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot disorder have not been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for right shoulder arthritis have not been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In letters dated in October 2007 and September 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notices included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service treatment records, the October 2012 Board hearing transcript, Social Security Administration disability records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in March 2012 and June 2013 that addressed his right foot and right shoulder disorders.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considered all the pertinent evidence of record, the Veteran's reported symptoms and history, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 303(d).  The condition of plantar fasciitis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, that claim will be adjudicated using the general principles of service connection. 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Right Foot Disorder

The Veteran contends that his right foot disorder is a result of training exercises during service.  Specifically, the Veteran has indicated that he was airborne infantry parachuting on active military service and injured his foot due to repetitive landings.  See Board Hearing Transcript at pg. 33.  The Veteran has also maintained that his right foot disorder is due to his skin disorder, to include psoriasis.  

Initially the Board finds that the Veteran has a current diagnosis of right foot plantar fasciitis, but not arthritis.  VA treatment records show that the Veteran underwent x-rays of the right foot in August 2010.  It was noted that the Veteran had complaints of chronic pain.  X-ray imaging results showed no significant osseous, joint, or soft tissue abnormalities.  In March 2012 and June 2013 VA examination reports, the examiners diagnosed the Veteran with foot pain (March 2012) and plantar fasciitis (June 2013), but x-ray imaging results showed no abnormal findings, to include arthritis.  Social Security Administration records also do not show a diagnosis of right foot arthritis.  In a January 2011 SSA Case Assessment Form, the examiner noted that the medical evidence of record did not show any significant osseous, joint, or soft tissue abnormalities.  An April 2011 Social Security Administration Physical residual Functional Capacity Assessment also found no abnormalities with the Veteran's feet.  For these reasons, the Board finds that the Veteran has a current diagnosis of plantar fasciitis, but not arthritis.  

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's right foot disorder, plantar fasciitis, is not etiologically related to service.  

Service treatment records are silent for any complaints, diagnoses, or treatment for a right foot disorder.  In a March 1970 service separation examination report, a clinical evaluation of the Veteran's feet was normal.  Further, during a March 1970 report of medical history, completed by the Veteran at service separation, he specifically denied any foot trouble.  

The Veteran underwent a VA foot examination in March 2012.  The examiner reviewed the claims file and performed a physical examination.  During the evaluation, the Veteran described foot pain with twisting motion while walking or pivoting on the right foot.  He denied any specific injury and stated that symptoms started about 6-7 years ago.  X-rays showed no abnormal findings.  The examiner diagnosed the Veteran with mid-foot pain in the right foot.  The examiner then opined that the Veteran's right foot disorder was less likely than not incurred in or caused by service.  In support of this conclusion, the examiner stated that there was evidence that the Veteran went to jump school and received a parachute badge.  He was assigned to the 173 airborne infantry brigade in Vietnam.  The examiner further noted that there was no injury to his foot in service and his foot symptoms started 5-6 years ago.  There was no evidence of a chronic ongoing condition associated with military service.  The Board finds that the March 2012 medical opinion weighs against a finding that the Veteran's right foot disorder is related to service.

The Board acknowledges the Veteran's contention that his right foot disorder may be due to his psoriasis.  The Veteran is not currently service-connected for psoriasis and, as discussed in detail below, the Board is remanding the issue for further development.  The Board finds, however, that even if the Veteran's claim for service connection for psoriasis is granted, the evidence of record does not support a finding that his right foot disorder is related to psoriasis.  

In this regard, the Veteran was afforded a VA examination in June 2013 to address the assertion that the right foot disability is related to psoriasis.  During the evaluation, the Veteran described mid-foot pain with twisting motion while walking or pivoting on the right foot.  He denied any specific injury in service to his foot.  The Veteran reported that his symptoms started about 8 years ago (i.e., in 2005).  X-rays were taken and showed no abnormal findings.  The examiner performed a physical examination and diagnosed the Veteran with plantar fasciitis.  The examiner then opined that the Veteran's psoriasis did not cause or aggravate the Veteran's right foot disorder.   The examiner explained that there are two different entities-psoriasis and psoriatic arthritis.  About 1 in 10 people with psoriasis also develop inflammation of joints (psoriatic arthritis).  In this particular case, however, there was no evidence of inflammatory arthritis consistent with psoriatic arthritis.  There was no evidence of swelling in the joints or erosions or enthesopathy in x-rays.  There was also no evidence of uveitis or any other features of inflammatory arthritis.  

The June 2013 VA opinion concluded that psoriasis does not cause or aggravated the current right foot disorder and this evidence weighs against the claim.  For these reasons, the Bord finds that, even if the Veteran were to be granted service connection for psoriasis, he has not been diagnosed with psoriatic arthritis.  As such, the Board finds that an additional remand is not warranted as the question of secondary service connection has already been addressed by the June 2013 VA examiner.  

As noted above, the Veteran has also maintained that he injured his foot as a result of his parachute jumps during service.  See Board Hearing Transcript at pgs. 32-33.  However, the Bord finds that these statements are not credible as they are inconsistent with and outweighed by other evidence of record.  Specifically, service treatment records are absent for any complaints of a foot disorder.  Further, the Veteran consistently denied any injuries related to his foot during the March 2012 and June 2013 VA examinations.  Post-service treatment records also do not reflect any reports by the Veteran that his right foot disorder was due to service.  As such, the Board finds that the Veteran's statements regarding his purported in-service injuries to his feet to lack probative value.

Further, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of plantar fasciitis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Plantar fasciitis is a medically complex process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's current right foot disorder is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

Based on the evidence of record, the Board finds that the weight of the competent and probative evidence is against a finding of relationship between the Veteran's right foot disorder and service.  The Board finds that a preponderance of the evidence is against the claim for service connection for a right foot disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection for a Right Shoulder Disorder

The Veteran contends that his right shoulder disorder is a result of training exercises during service.  Specifically, the Veteran has indicated that he was airborne infantry parachuting on active military service and injured his shoulder due to repetitive jumps.  See Board Hearing Transcript at pg. 32.  The Veteran has also maintained that his right foot disorder is due to his skin disorder, to include psoriasis.  


The Board finds that the Veteran has a current diagnosis of right shoulder arthritis, confirmed by x-ray.  See August 2010 VA x-ray imaging results (showing degenerative change in acromioclavicular joint).  

Next, the Board finds that symptoms relating to right shoulder arthritis were not chronic in service and have not been continuous since service separation.  A pre-existing shoulder disorder was not noted during the August 1968 service entrance examination.  Service treatment records are also negative for complaints, diagnoses, or treatment for a right shoulder disorder.  In a March 1970 service separation examination report, a clinical evaluation of the Veteran's upper extremities was normal.  During a March 1970 report of medical history, completed by the Veteran at service separation, he specifically denied having a painful or trick shoulder.  As such, the Board finds that symptoms of right shoulder arthritis were not chronic in service.

Further, the evidence demonstrates that symptoms of right shoulder arthritis have not been continuous since service separation.  During the March 2012 VA examination, the Veteran reported that his shoulder symptoms started 5 or 6 years ago (i.e., over 35 years after service separation).  VA treatment records show a diagnosis of right shoulder arthritis in August 2010, many years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  This evidence demonstrates that right shoulder arthritis did not manifest within one year of service separation.

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for service connection, but did not mention a right shoulder disorder at any time prior to his current claim.  For example, in February 1991, the Veteran filed a service connection claim for a skin disorder.  In September 2007, the Veteran filed claims for service connection for hearing loss, tinnitus, posttraumatic stress disorder, and for a skin disorder.  Despite filing claims for service connection for numerous other disorders, the Veteran did not report a right shoulder disorder during these previous claims. 
While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a right shoulder disorder, when viewed in the context of his action regarding other claims for compensation on other occasions over the years, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a right shoulder disorder in service and a lack of right shoulder symptomatology at the time he filed the claims.  For these reasons, the Board finds that symptoms relating to right shoulder arthritis were not continuous since service separation.

The Board further finds that the weight of the competent, probative, and credible evidence of record demonstrates that right shoulder arthritis is not related to or caused by service.

The Veteran underwent a VA shoulder examination in March 2012.  The examiner reviewed the claims file and preformed a physical examination.  A diagnosis of right shoulder arthritis was confirmed.  During the evaluation, the Veteran 
denied any injury to his shoulder.  Over the past several years, the Veteran reported developing pain with any overhead activity and with repetitive lifting.  The examiner opined that the Veteran's right shoulder disorder was less likely than not incurred in or caused by service.  In support of this conclusion, the examiner stated that there was evidence that the Veteran went to jump school and received a parachute badge.  The examiner further noted that there was no injury to his shoulder in service and his shoulder symptoms started 5-6 years ago.  There was no evidence of a chronic ongoing condition associated with military service and the Veteran specifically denied ever dislocating his shoulder, either before or after service.  The Board finds that the March 2012 medical opinion weighs against a finding that the Veteran's right shoulder disorder is related to service.
As noted in the previous section, the Veteran has alleged that his right shoulder disorder may be due to his psoriasis.  The Veteran is not currently service-connected for psoriasis and, as discussed in detail below, the Board is remanding the issue for further development.  The Board finds, however, that even if the Veteran's claim for service connection for psoriasis is granted, the evidence of record does not support a finding that his right shoulder disorder is related to psoriasis.  

In this regard, the Veteran was afforded a VA examination in June 2013.  
During the evaluation, the Veteran denied any injury to the shoulder.  He stated that he developed pain with overhead movement over the years.  The examiner performed a physical examination and diagnosed the Veteran with arthritis of the right shoulder.  The examiner opined that the Veteran's psoriasis did not cause or aggravate the Veteran's right shoulder disorder.  The examiner explained that there are two different entities-psoriasis and psoriatic arthritis.  About 1 in 10 people with psoriasis also develop inflammation of joints (psoriatic arthritis).  In this particular case, the examiner noted that there was no evidence of inflammatory arthritis consistent with psoriatic arthritis.  There was no evidence of swelling in joints or erosions or enthesopathy in x-rays.  There was also no evidence of uveitis or any other features of inflammatory arthritis.  

As noted above, the evidence includes the June 2013 VA opinion that psoriasis does not cause or aggravate the right shoulder disorder and this evidence weighs against the claim.  For these reasons, the Bord finds that, even if the Veteran were to be granted service connection for psoriasis, he has not been diagnosed with psoriatic arthritis.  As such, the Board finds that an additional remand is not warranted as the question of secondary service connection has already been addressed by the June 2013 VA examiner.  

The Veteran has also maintained that he injured his shoulder as a result of his parachute jumps during service.  See Board Hearing Transcript at pgs. 32-33.  However, the Bord finds that these statements are not credible as they are inconsistent with and outweighed by other evidence of record.  Specifically, service treatment records are absent for any complaints of a shoulder disorder.  Further, the Veteran consistently denied any injuries relate to his shoulder during the March 2012 and June 2013 VA examinations.  Post-service treatment records also do not reflect any reports by the Veteran that his right shoulder disorder was due to service.  As such, the Board finds that the Veteran's statements regarding his purported in-service injuries to his shoulder to lack probative value.

Moreover, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Arthritis is a medically complex process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's current right shoulder arthritis is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

Based on the evidence of record, the Board finds that the weight of the competent and probative evidence is against a finding of relationship between the Veteran's right shoulder disorder and service.  The Board finds that a preponderance of the evidence is against the claim for service connection for a right shoulder disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a right foot disorder is denied.

Service connection for arthritis of the right shoulder is denied.



REMAND

Service Connection for a Skin Disorder, to Include Psoriasis

The Veteran testified that he had cracking of the skin between his toes while he was in service in Vietnam and that the condition continued and spread to the rest of his body after service.  The Veteran also testified that a private doctor diagnosed him with psoriasis in 1971, the year following service.  He has also stated that his skin disorder is due to exposure to Agent Orange in service.  See Veteran's January 2009 statement. 

The Veteran's DD Form 214 shows that the Veteran served in the Republic of Vietnam from March 17, 1969 to March 14, 1970.  As such, the Board finds that the Veteran was exposed to herbicides during service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015) (a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent). 

Regulations pertaining to Agent Orange exposure also stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The only skin condition presumed to be caused by Agent Orange exposure is chloracne, for which the Veteran does not have a current diagnosis. 
38 C.F.R. § 3.309(e).  Nonetheless, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran was afforded a VA dermatology examination in June 2013.  The examiner reviewed the evidence of record and provided a physical examination.  Diagnoses of psoriasis, seborrheic dermatitis and onychomycosis were provided.  The examiner then stated that, regarding psoriasis, four percent of the U.S. population had the disorder and it was a very common chronic skin condition
with "genetic predisposition" associated with obesity, diabetes mellitus, but with no known environmental risk factors such as pesticide or herbicide exposures.  Tinea, onychomycosis, and dermatophytoses were also very prevalent in society with the majority of population over 60 years old having had some clinical dermatophyte infection.  According to the examiner, these conditions were contagious with skin to skin contact (walking barefoot, sharing showers) and were exacerbated by moist-warm environments such as work boots, etc.  In conclusion, the examiner opined that the Veteran's skin conditions "are at least as likely as not (50/50 probability) exacerbated by but not caused by or a result of time in the military." 

The Board finds that a clarifying medical opinion is needed.  The examiner stated that psoriasis was a common skin condition with genetic predisposition associated, in pertinent part, with diabetes mellitus.  The Veteran is currently service-connected for type II diabetes mellitus.  As such, the Board finds that a medical opinion should be obtained as to whether the Veteran's currently diagnosed psoriasis is caused or aggravated by his service-connected diabetes disability.  

Moreover, the June 2013 examiner opined that the Veteran's skin disorders were "exacerbated" by service; however, the Veteran has not been found to have had a pre-existing skin disability prior to service entrance.  The examiner did note that there was genetic predisposition regarding psoriasis.  As such, a clarifying medical opinion is needed to assist in determining whether the Veteran's psoriasis pre-existed service entrance and if so, whether it was aggravated during service.   

Manlicon Issues

In a January 2015 rating decision, the RO adjudicated the following issues: 
(1) denied service connection for a prostate disorder; (2) denied reopening the claim for service connection for bilateral hearing loss; (3) denied reopening the claim for service connection for tinnitus; and (4) denied an increased rating in excess of 10 percent for type II diabetes mellitus.

In January 2015, the Veteran filed a notice of disagreement with the RO's findings regarding the issues listed above.  Accordingly, a Statement of the Case must be sent to the Veteran on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain any outstanding VA treatment record (not already of record) and associate them with the record.

2.  The RO/AMC should obtain a VA addendum medical opinion from the examiner who rendered the June 2013 medical opinion.  If that examiner is not available, obtain an opinion from another appropriate VA examiner.  If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled; however, the Veteran should not be required to report for another examination if it is not found to be necessary.  The entire record must be made available to and reviewed by the VA examiner. The examiner is asked to provide the following opinions:

(a)  Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that the Veteran's skin disorder (psoriasis) pre-existed service entrance?

(b)  If so, is there clear and unmistakable evidence (obvious, manifest, and undebatable) that the Veteran's pre-existing skin disorder WAS NOT aggravated during service (i.e., did not undergo an increase in disability during service beyond the natural progress of the disability.)

(c)  If the Veteran's skin disorder is not found to have pre-existed service, the VA examiner should express an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or more) that the skin disorder had its onset during service or is otherwise related to incident or event in service.  

(d)  Is it at least as likely as not (i.e., 50 percent probability or more) that the Veteran's skin disorder is caused or aggravated by the service-connected type II diabetes mellitus disability?

(e)  If the VA examiner finds that the skin disorder is aggravated (permanently worsened) by a service-connected disability, the examiner should indicate, to the extent possible, the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected disability.

Note: "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

A rationale for all opinions expressed should be provided.  If the physician cannot respond without resorting to speculation, the physician should explain why a response would be speculative.

3.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefit sought is not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.
4.  Issue a Statement of the Case on the following issues: (1) entitlement to service connection for a prostate disorder; (2) whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss; (3) whether new and material evidence has been received to reopen the claim for service connection for tinnitus; and (4) entitlement to an increased rating in excess of 10 percent for type II diabetes mellitus.  Only if the Veteran perfects an appeal should the claims be certified to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


